Citation Nr: 0005637	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  99-25 173	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.  

By letter dated December 14, 1999, the RO notified the 
veteran and the attorney of the payment of past-due benefits 
and the referral of the file to the Board of Veterans' 
Appeals (Board) for a decision concerning the attorney's 
eligibility for payment of a fee for services from the 20 
percent of past-due benefits withheld by the RO.  They were 
given 30 days within which to submit evidence or argument to 
the Board concerning the payment of attorney fees.  No 
response has been received from either the veteran or his 
attorney.


FINDINGS OF FACT

1.  The Board promulgated a final decision on the issue of 
service connection for sarcoidosis of the lungs in November 
1983, which was reconsidered in November 1984.

2.  The Board remanded the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for sarcoidosis of the lungs in 
November 1996 and January 1997.  

3.  The Board granted service connection for sarcoidosis of 
the lungs by a decision in May 1999 and the RO awarded a 
disability evaluation of 30 percent, effective from October 
7, 1996.

4.  The notice of disagreement that preceded the Board's 
November 1984 reconsideration decision of its 1983 decision 
was filed before November 18, 1988.

5.  The veteran's attorney was not retained within one year 
of the November 1983 Board decision or the November 1984 
reconsideration.  


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before the VA and the Board have not been met 
concerning the issue of service connection for sarcoidosis of 
the lungs.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1981, the veteran submitted a claim for service 
connection for sarcoidosis of the lungs.  The RO denied 
service connection in April 1982 and received the veteran's 
notice of disagreement (NOD) in July 1982.  In November 1983, 
the Board denied service connection for sarcoidosis of the 
lungs.  The Board reconsidered this decision in November 
1984.  The veteran's attorney was retained in August 1994.  
The Board remanded the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for sarcoidosis of the lungs in 
November 1996 and January 1997.  The Board granted service 
connection for sarcoidosis of the lungs in May 1999.  In June 
1999, the veteran and attorney entered into a fee agreement 
that provided for payment of a fee not to exceed 20 percent 
of any past-due benefits awarded.

The statute and regulations stipulate three criteria that 
must be met before an attorney or agent may charge claimants 
or appellants for their services before VA concerning claims 
for VA benefits.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).  These criteria are:  
1) promulgation by the Board of a final decision with respect 
to the issue or issues involved; 2) the NOD which preceded 
the Board decision with respect to the issue or issues 
involved was received by the RO on or after November 18, 
1988; and 3) the attorney or agent must have been retained 
not later than one year following the date that the Board 
decision with respect to the issue or issues involved was 
promulgated.

In this case, there is a final Board decision, which is the 
November 1984 reconsideration decision that replaced the 
November 1983 decision.  The NOD that preceded this final 
decision, however, was not filed on or after November 18, 
1988.  In addition, the attorney was retained more than one 
year after the date of the Board's November 1984 
reconsideration.  Consequently, the statutory prerequisites 
for eligibility to charge an attorney fee are not met.  

Therefore, the RO will not pay to the attorney the amount of 
the past-due benefits withheld pending this decision.  The 
attorney is ordered to refund to the veteran any moneys paid 
by him for the attorney's representation before VA concerning 
the issues decided in the Board's May 1999 decision.  As a 
reduction in the fee is ordered, the attorney must credit the 
account of the claimant with the amount of the reduction and 
refund any excess payment on the account to the claimant not 
later than the expiration of the time within which the ruling 
may be appealed to the United States Court of Appeals for 
Veterans Claims.  38 C.F.R. § 20.609(i).  Failure to do so 
may result in proceedings under 38 C.F.R. § 14.633 to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under 38 U.S.C.A. § 5905.

ORDER

Eligibility for payment of attorney fees from past-due 
benefits awarded for service connection for sarcoidosis of 
the lungs is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


